R E C E l V E D
JAN _ `g 2919 UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
ToNY n uoone. cl.en ALEXANDRIA DIVISION

K
WESTERN m|CT OF LCU|S|ANA
ALB(ANDH|A, LOU|S|ANA

LONZELL DEMETRIC GOWDY, CIVIL ACTION NO. 1318'CV'1190'P

Petitioner

VERSUS JUDGE DEE D. DRELL

CALVIN JOHNSON, MAGISTRATE JUDGE PEREZ'MONTES
Respondent

 

J U D G M E N T
For the reasons contained in the Report and Recommendation of the
l\/.[agistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring With the Magistrate Judge’s findings under the applicable laW; it is
ORDERED that Gowdy’s §2241 petition - to the extent it Was properly
exhausted - is DENIED and DISMISSED With prejudice Gowdy’s unexhausted
claims are DISMISSED Without prejudice for lack of jurisdiction

`I_L_
SIGNED this g day of January 2019, at Alexandria, Louisiana.

\--`_ _
DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 

